t c summary opinion united_states tax_court jerry howard-crowley petitioner v commissioner of internal revenue respondent docket no 8491-03s filed date jerry howard-crowley pro_se carina j campobasso for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner's federal_income_tax of dollar_figure an addition_to_tax of dollar_figure under sec_6651 and an accuracy-related_penalty of dollar_figure under sec_6662 the parties agree that petitioner received miscellaneous income of dollar_figure from b d stone property management inc and dollar_figure in interest_income from community guaranty savings the parties further agree that petitioner is entitled to deduct on schedule a itemized_deductions medical_expenses of dollar_figure taxes of dollar_figure and interest of dollar_figure and the parties agree that petitioner is entitled to deduct on schedule c profit or loss from business insurance of dollar_figure taxes and license fees of dollar_figure repairs and maintenance_expenses of dollar_figure and supplies expenses of dollar_figure the issues remaining for decision are whether petitioner is entitled to any deductions in excess of those agreed to by respondent liable for the addition_to_tax under sec_6651 and liable for the accuracy-related_penalty under sec_6662 some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by reference at the time the petition was filed petitioner resided in plymouth new hampshire background petitioner is self-employed as a carpenter and builder primarily performing renovation work during the year at issue petitioner performed services for b d stone property management inc located in waterville valley new hampshire petitioner is divorced and has two children petitioner's former wife was granted primary physical custody of both children but petitioner in the agreement to amend the decree was granted the right to claim his daughter as a dependent beginning with the tax_year petitioner attempted to file as a tax_return for a form_1040 u s individual_income_tax_return containing zeros on all lines except line where he claimed one exemption line where he claimed the standard_deduction and line where he claimed the amount for a personal_exemption petitioner attached to the form a signed document in which he stated that he is not liable for income taxes nor is he required to file a federal_income_tax return respondent notified petitioner by mail that third-party payors had reported income items that petitioner failed to include on his form_1040 petitioner responded by letter to respondent's communication claiming that federal_income_tax laws are unconstitutional after the notice_of_deficiency was issued the case was assigned to respondent's appeals_office for consideration while appeals was considering the case petitioner submitted a form_1040 for that listed the income determined in the notice_of_deficiency and claimed deductions on schedules a and c the parties agree that petitioner was required to file a federal_income_tax return for discussion at trial petitioner argued that he is entitled to additional deductions for a a dependency_exemption for his daughter b medical_expenses c home_office expenses d computer expenses e business transportation_expenses and f work clothing expenses petitioner failed to meet the requirements of sec_7491 and the court decides this case on the basis of the preponderance_of_the_evidence deductions petitioner claimed deduction for dependency_exemption sec_151 allows a taxpayer to deduct an exemption_amount for each dependent as defined in sec_152 sec_152 defines a dependent to include a son or daughter of the taxpayer over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer or is treated under subsection c or e as received from the taxpayer in the case of a child of divorced parents sec_152 provides that if a child receives over half of his support from parents who are divorced under a decree of divorce and the child is in the custody of one or both of his parents for more than one-half of the year then the child will be treated as receiving over half of his support from the parent having custody for a greater portion of the calendar_year the term custody is determined by the terms of the most recent decree of divorce sec_1_152-4 income_tax regs because the divorce decree granted petitioner's former wife primary physical custody of the children she is considered their custodial_parent under sec_152 see cafarelli v commissioner tcmemo_1994_ petitioner contends that because he was in compliance with the terms of the divorce decree as modified by the agreement to amend decree he is entitled to the claimed deductions the court however need not discuss the merits of this argument because petitioner as the noncustodial_parent did not abide by the statutory requirements as explained below the requirements of sec_152 must be met regardless of the language of the state court divorce decree see 114_tc_184 affd sub nom 293_f3d_1208 10th cir as the noncustodial_parent petitioner is allowed to claim his children as dependents only if one of the three statutory exceptions in sec_152 is met under these exceptions the noncustodial_parent is treated as providing over half of a child's support if pursuant to sec_152 the custodial_parent signs a written declaration that the custodial_parent will not claim the child as a dependent and the noncustodial_parent attaches the written declaration to the noncustodial parent's return for the taxable_year pursuant to sec_152 there is a multiple-support agreement between the parties as provided in sec_152 or pursuant to sec_152 there is a qualified_pre-1985_instrument providing that the noncustodial_parent shall be entitled to any deduction allowable under sec_151 for the child provided that certain other requisites not pertinent here are met there is no evidence that any of the exceptions applies to this case petitioner's former wife did not release her claim to the exemptions for she did not sign a form_8332 release of claim to exemption for child of divorced or separated parents or any similar statement substantially in the form of a form_8332 to release to petitioner her right to claim deductions for certain dependency_exemptions petitioner did not attach a form_8332 or anything substantially_similar to a federal_income_tax return for see miller v commissioner supra there is no evidence in the record that petitioner complied with the requirements of sec_152 and the court holds that petitioner is not entitled to a dependency_exemption deduction for his daughter for deduction for medical_expenses petitioner argued at trial that he should be allowed medical expense deductions for himself and amounts he spent for medical insurance on his children he alleges that he incurred as a medical expense for himself less than dollar_figure for anger management counseling from a person named dolly powell he testified that he was unable to obtain any information from her and that her telephone number is unpublished a taxpayer generally must keep records sufficient to establish the amounts of the items reported on his federal_income_tax return see sec_6001 sec_1_6001-1 e income_tax regs however in the event that a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount the court generally may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making see 39_f2d_540 2d cir the court cannot estimate a deductible expense however unless the taxpayer presents evidence sufficient to provide some basis upon which an estimate may be made see 85_tc_731 petitioner has not provided sufficient evidence upon which the court may allow a deduction for amounts he says were paid to dolly powell under sec_213 individuals are allowed to deduct the expenses paid for the medical_care of the taxpayer the taxpayer's spouse or a dependent to the extent the expenses exceed percent of adjusted_gross_income and are not_compensated_for_by_insurance_or_otherwise the court has determined that under sec_152 petitioner's children do not qualify as his dependents during the year and he therefore is not entitled to deduct the cost of insurance for his children that he paid for the year deduction for home_office expense petitioner testified at trial that he used his dining room as an office and his garage as a storage_facility for items he used in his trade_or_business petitioner submitted to appeals a form_1040 for showing a tax_liability that did not reflect an amount for a home_office deduction on the attached schedule c line expenses for business use of your home attach form no amount was listed petitioner did however attach to the form_1040 a form_8829 expenses for business use of your home showing expenses of dollar_figure the form indicates that petitioner claim sec_52 percent of the area of his home was used for business sec_162 generally allows a deduction for ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business under sec_280a however business_expenses relating to use of any portion of a taxpayer's home are not allowable unless the taxpayer establishes that the portion of the taxpayer's home to which the expenses relate was used exclusively and on a regular basis as the principal place of the taxpayer's trade_or_business 94_tc_348 the flush language following sec_280a provides that the term principal_place_of_business includes a place used by the taxpayer for the administrative or management activities of a trade_or_business occasional use however of a portion of a taxpayer's home for business purposes will not satisfy the requirements of sec_280a lafavor v commissioner tcmemo_1998_366 anderson v commissioner tcmemo_1982_576 petitioner testified that his dining room office contained a file cabinet construction magazines a television for watching the learning and discovery channels a computer and a desk petitioner further testified that he was a subcontractor for stone property management during the entire year and had no other sources of income when asked for what purpose the office was used he said it was for writing bills writing proposals and investigating new techniques upon further questioning he stated that there were no proposals written for the year and that the office was used mainly for writing bills and for personal e- mail to send bills rather than to mail them petitioner also testified that he used his garage as a storage_facility for his business items he presented pictures of the interior and exterior of his garage the pictures of the interior show a mixture of items that could be used for petitioner's trade_or_business or for personal purposes the court finds by a preponderance_of_the_evidence that petitioner used his dining room and his garage only occasionally and not exclusively or on a regular basis as the principal_place_of_business for his trade_or_business deductions for business transportation_expenses and computer expenses where a taxpayer has established that he has incurred a trade_or_business expense failure to prove the exact amount of the otherwise deductible item may not be fatal generally unless precluded by sec_274 the court may estimate the amount of such an expense and allow the deduction to that extent see 255_f2d_128 10th cir affg 27_tc_413 cohan v commissioner supra certain business deductions described in sec_274 however are subject_to rules of substantiation that supersede the doctrine in cohan see sec_1_274-5t temporary income_tax regs fed reg date sec_274 provides that no deduction shall be allowed with respect to the use of any listed_property as defined in sec_280f unless the taxpayer substantiates certain elements listed_property includes any property used as a means of transportation and any computer_or_peripheral_equipment sec_280f iv for an expense described in the above category the taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer's own testimony the amount of the expenditure or use on the basis of the appropriate measure mileage may be used in the case of automobiles the time and place of the expenditure or use and the business_purpose of the expenditure or use to meet the adequate_records requirements of sec_274 a taxpayer must maintain some form of records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use see sec_1_274-5t temporary income_tax regs supra a contemporaneous log is not required but corroborative evidence to support a taxpayer's reconstruction of the elements of expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1 5t c temporary income_tax regs fed reg date petitioner testified that his remodeling work required him to spend a lot more time driving around getting specific items for a specific job specialty items petitioner also testified that his method of recording his business miles was to write down the mileage for his truck at the beginning of the year and to note the mileage at the end of the year petitioner testified that he bought a computer in that he used for both business and personal purposes in petitioner claims that he is entitled to deduct the part of the cost of the computer that he paid in as a business_expense the court finds that petitioner has failed to meet the adequate_records requirements of sec_274 with respect to his truck and his computer deduction of expenses for work clothing petitioner claims that he is entitled to a deduction for work clothing including winter boots pants underwear and a liner expenses for work clothing may be deductible under sec_162 if the taxpayer can establish that the clothing was required or essential in the taxpayer's employment the clothing was not suitable for general or personal wear and the clothing was not so worn 30_tc_757 kozera v commissioner tcmemo_1986_604 the clothing expenses petitioner incurred were for clothes of a type which can be worn outside of work the articles of clothing seem especially suited for ordinary wear in the state of new hampshire a deduction may not be claimed for the expenses because they are nondeductible personal expenses rather than business_expenses even if the clothing was in fact used exclusively for work sec_262 85_tc_462 the general_rule concerning the deductibility of work_clothes under sec_162 is that they must be of a type specifically required as a condition_of_employment and not adaptable to general usage as ordinary clothing affd without published opinion 807_f2d_177 9th cir petitioner's clothing was suitable for general or personal wear petitioner is not entitled to any deductions in excess of those agreed to by respondent addition_to_tax and penalty addition_to_tax for failure to timely file sec_6651 provides for an addition_to_tax of percent of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed percent the addition_to_tax for failure_to_file a timely return will be imposed if a return is not timely filed unless the taxpayer shows that the delay was due to reasonable_cause and not willful neglect see sec_6651 the commissioner has the burden of production in any court_proceeding with respect to the liability of any individual for any addition_to_tax sec_7491 it is clear from the record here that petitioner did not file a timely tax_return his explanation for his failure_to_file timely was that he filed a zero return because i was led astray and learned that i was doing the wrong thing it just took some time the court holds that petitioner's return for the year was not timely filed and that petitioner has not shown that the delay was due to reasonable_cause and not willful neglect accuracy-related_penalty under sec_6662 the commissioner has the burden of production in any court_proceeding with respect to the liability of any individual for any penalty under sec_6662 sec_7491 116_tc_438 to meet this burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the penalty higbee v commissioner supra pincite once the commissioner meets his burden of production the taxpayer must come forward with evidence sufficient to persuade the court that the commissioner's determination is incorrect id the taxpayer also bears the burden_of_proof with regard to issues of reasonable_cause substantial_authority or similar provisions id pincite sec_6662 imposes a penalty of percent of the portion of the underpayment which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 negligence is the 'lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ' 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir the term disregard includes any careless reckless or intentional disregard sec_6662 no penalty shall be imposed if it is shown that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances the most important factor is the extent of the taxpayer's effort to assess the taxpayer's proper tax_liability circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs see 296_f3d_607 7th cir affg tcmemo_2000_20 respondent has satisfied his burden of production under sec_7491 by establishing that petitioner received the income items that he failed to report petitioner does not dispute receiving the payments and offered no reasonable_cause for his failure to report the items the court holds that petitioner is liable for the accuracy- related penalty under sec_6662 reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
